Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 1 of 26




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 20-cv-3819-WJM-STV

   ROCKY MOUNTAIN ASSOCIATION OF RECRUITERS,


          Plaintiff,

   v.

   SCOTT MOSS, in his official capacity as Director of the Division of Labor Standards
   and Statistics of the Colorado Department of Labor and Employment,

          Defendant.


        ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


          This matter is before the Court on Plaintiff Rocky Mountain Association of

   Recruiters’s Motion for Preliminary Injunction (“Motion”), filed on December 31, 2020.

   (ECF No. 7.) For the reasons stated below, the Motion is denied.

                                        I. BACKGROUND

   A.     Factual Background 1

          In May 2019, the Colorado General Assembly passed Senate Bill 19-85, the

   Colorado Equal Pay for Equal Work Act, now codified at Colorado Revised Statute §§ 8-

   5-101 through 8-5-203 (the “Law”). The implementing regulations for the Law are found

   at 7 Colo. Code Reg. § 1103-13 (the “Implementing Regulations”).



          1
            The following factual summary is based on the parties’ briefs on the Motion and
   documents submitted in support thereof. These facts are undisputed unless attributed to a party
   or source. All citations to docketed materials are to the page number in the CM/ECF header,
   which sometimes differs from a document’s internal pagination.
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 2 of 26




         1.     The Law & Implementing Regulations

         Plaintiff challenges Part 2 of the Law and the Implementing Regulations, which

   include two main requirements: (1) the Promotion Posting Requirement; and (2) the

   Compensation Posting Requirement.

                a.     The Promotion Posting Requirement

         Under Colorado Revised Statute § 8-5-201(1),

                [a]n employer shall make reasonable efforts to announce,
                post, or otherwise make known all opportunities for
                promotion to all current employees on the same calendar
                day and prior to making a promotion decision.

         7 Colo. Code Reg. § 1103-13:4.2.1 provides that a “promotional opportunity”

   exists “when an employer has or anticipates a vacancy in an existing or new position

   that could be considered a promotion for one or more employee(s) in terms of

   compensation, benefits, status, duties, or access to further advancement.”

         The Implementing Regulations further state that a promotion opportunity

   announcement must be “in writing and include at least (A) job title, (B) compensation

   and benefits per Rule 4.1, and (C) means by which employees may apply for the

   position.” Id. § 1103-13:4.2.2. Moreover, an employer makes “reasonable efforts” with

   any method(s) by which all covered employees (A) can access within their regular

   workplace, either online or in hard copy, and (B) are told where to find required postings

   or announcements. Id. § 1103-13:4.2.3. An employer “may not limit notice to those

   employees it deems qualified for the position, but may state that applications are open

   to only those with certain qualifications, and may screen or reject candidates based on

   such qualifications.” Id. § 1103-13:4.2.4.

         The Promotion Posting requirement contains certain exceptions. A promotion


                                                2
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 3 of 26




   opportunity need not be posted to all employees:

          (1)    if the employer has a compelling need to keep a particular
                 opening confidential because the position is still held by an
                 incumbent employee who, for reasons other than avoiding
                 job posting requirements, the employer has not yet made
                 aware they will be separated;

          (2)    for a promotion within one year of an employee being hired
                 with a written representation (whether in an offer letter; in an
                 agreement; or in a policy the employer publishes to
                 employees) that the employer will automatically consider the
                 employee for promotion to a specific position within one year
                 based solely on their own performance and/or employer
                 needs; or

          (3)    to fill a position on a temporary basis for up to six months
                 where the hiring is not expected to be permanent, e.g., an
                 acting or interim position.

   Id. § 1103-13:4.2.5.

          Finally, the regulations clarify that the Promotion Posting requirement does not

   apply to employees entirely outside Colorado. Id. § 1103-13:4.3.

                 b.       The Compensation Posting Requirement

          Under Colorado Revised Statute § 8-5-201(2),

                 [a]n employer shall disclose in each posting for each job
                 opening the hourly or salary compensation, or a range of the
                 hourly or salary compensation, and a general description of
                 all of the benefits and other compensation to be offered to
                 the hired applicant.

          7 Colo. Code Reg. § 1103-13:4.1.1 requires employers to include the following

   compensation and benefits information in each posting: (1) the hourly rate or salary

   compensation (or a range thereof) that the employer is offering for the position; 2 (2) a


          2
            “A posted compensation range may extend from the lowest to the highest pay the
   employer in good faith believes it might pay for the particular job, depending on the
   circumstances. An employer may ultimately pay more or less than the posted range, if the
   posted range was the employer’s good-faith and reasonable estimate of the range of possible

                                                 3
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 4 of 26




   general description of any bonuses, commissions, or other forms of compensation that

   are being offered for the job; and (3) a general description of all employment benefits

   the employer is offering for the position, including health care benefits, retirement

   benefits, any benefits permitting paid days off (including sick leave, parental leave, and

   paid time off or vacation benefits), and any other benefits that must be reported for

   federal tax purposes, but not benefits in the form of minor perks.

          Finally, the regulations clarify that the Compensation Posting Requirement does

   not apply to: (1) jobs to be performed entirely outside Colorado; or (2) postings entirely

   outside Colorado. Id. § 1103-13:4.3. However, “Interpretative Notice & Formal Opinion

   (‘INFO’) # 9,” published by the Colorado Department of Labor and Employment’s

   (“CDLE”) Division of Labor Standards and Statistics, states that “[r]emote jobs for a

   covered employer (i.e., an employer with any Colorado employees), as of the posting,

   are not out-of-state jobs, and are therefore not excluded” from the Compensation

   Posting Requirement. (ECF No. 7-2 at 2.)

                 c.     Enforcement

          The Law grants the authority to “carry out, and enforce all of the provisions of this

   Part 2” to the Director of the Division of Labor Standards and Statistics of the CDLE.

   Colo. Rev. Stat. § 8-5-203(1). Among other things, the Director “may order the

   employer to pay a fine of no less than five hundred dollars and no more than ten

   thousand dollars per violation.” Id. § 8-5-203(4).

          2.     Legislative History

          The Senate Bill for the Law states, inter alia, that:


   compensation at the time of the posting.” 7 Colo. Code Regs. § 1103-13:4.1.2.


                                                 4
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 5 of 26




             •   Despite policies outlawing pay discrimination and creating
                 avenues for women to bring a civil action for lost wages,
                 women still earn significantly less than their male
                 counterparts for the same work;

             •   According to a report released in March 2018 by the Institute
                 for Women’s Policy Research and The Women’s Foundation
                 of Colorado: (I) women in this state earn just 86 cents for
                 every dollar men earn; (II) Latinas earn 53.5 cents and black
                 women earn 63.1 cents for every dollar earned by white
                 men; and (III) if the wage gap were eliminated, a working
                 woman in Colorado would earn, on average, $7,000 more
                 per year, which would pay for 1.9 years of community
                 college tuition or approximately 6 months of child care costs;

             •   The effects of pay disparity compound over a woman’s
                 lifetime, with women losing between $400,000 and $1 million
                 over the course of a lifetime due to the wage gap;

             •   Equal pay would cut the poverty rate for working women in
                 half and reduce the poverty rate for employed single mothers
                 by more than 40 percent; and

             •   It is the intent of the general assembly to pass legislation
                 that helps to close the pay gap in Colorado and ensure that
                 employees with similar job duties are paid the same wage
                 rate regardless of sex, or sex plus another protected status.

   (ECF No. 7-1 (quoting S.B. 19-85, Colorado Equal Pay for Equal Work Act, 2019

   Colorado Session Laws, Ch. 247, § 2(1), https://leg.colorado.gov/sites/

   default/files/2019a_085_signed.pdf).)

         With regard to the Promotion Posting Requirement, the Law’s sponsors

   expressly advocated that the Law would “change the system and increase the

   opportunities for women to promote and go after those same positions,” “expand the

   pool of employees that may come forward,” and avoid how “insiders are hand-picked for

   promotion without consideration of additional applicants who may or may not be

   qualified but who don’t have the opportunity.” (ECF No. 23-1 at ¶ 3(a) (citing Equal Pay


                                               5
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 6 of 26




   for Equal Work Act: Hearing on S.B. 19-85 Before the S. Comm. on the Judiciary, 73rd

   Gen. Assembly, 1st Reg. Sess. (Feb. 20, 2019), at 7:30–7:57 (testimony of Sen. Brittany

   Peterson), 3:30:30–3:31:10 (testimony of Sen. Jessie Danielson)).)

          With regard to the Compensation Posting Requirement, over 20 individuals

   testified during the Senate Judiciary Hearing in support of the Law, including women not

   being paid as much as male counterparts in large part because they did not know how

   much male workers were making or how much they should be making. (ECF No. 23-1

   ¶ 3(b).)

   B.     Procedural History

          Plaintiff is a non-profit professional trade organization whose members consist of

   recruitment and executive search firms that operate in Colorado, Wyoming, and New

   Mexico. (ECF No. 7 at 7.)

          On December 29, 2020, Plaintiff filed this lawsuit against Defendant Scott Moss,

   in his official capacity as Director of the Division of Labor Standards and Statistics of the

   Colorado Department of Labor and Enforcement. (ECF No. 1.) Plaintiff asserts four

   claims against Defendant: (1) a First Amendment compelled speech claim (id. ¶¶ 43–

   49); (2) a Dormant Commerce Clause claim (id. ¶¶ 50–52); (3) a claim under 42 U.S.C.

   § 1983 (“§ 1983”) premised on the First Amendment and Dormant Commerce Clause

   violations (id. ¶¶ 53–56); and (4) a request for declaratory relief stating that the Law and

   Implementing Regulations violate the First Amendment and the Dormant Commerce

   Clause and are therefore unlawful (id. ¶¶ 57–60). The Court has subject matter

   jurisdiction under 28 U.S.C. § 1331 because Plaintiff’s claims arise under the

   Constitution and § 1983. (Id. ¶ 10.)



                                                6
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 7 of 26




          On December 31, 2020, Plaintiff filed the Motion. (ECF No. 7.) Defendant

   responded on February 2, 2021 (ECF No. 23), and Plaintiff replied on February 16,

   2021 (ECF No. 26).

          The Court heard oral argument on the Motion on April 21, 2021. (ECF No. 31.)

   Plaintiff subsequently submitted supplemental authorities regarding California Labor

   Code Section 432.3, which was referenced by Plaintiff’s counsel during the oral

   argument. (ECF No. 32.)

          On April 26, 2021, the Court directed the parties to submit supplemental briefing

   addressing: (1) the types of burdens that “matter” under the Dormant Commerce

   Clause; (2) the most burdensome aspects of the Law and the Implementing

   Regulations; and (3) the relevant legislative history. (ECF No. 33.) The parties

   submitted their supplemental briefing on these topics on May 6 and May 17, 2021.

   (ECF Nos. 34, 35, 37, 38.)

                                     II. LEGAL STANDARD

          To obtain a preliminary injunction pursuant to Federal Rule of Civil Procedure 65,

   Plaintiff, as the moving party, must establish:

                 (1) [it] will suffer irreparable injury unless the injunction
                 issues; (2) the threatened injury outweighs whatever
                 damage the proposed injunction may cause the opposing
                 party; (3) the injunction, if issued, would not be adverse to
                 the public interest; and (4) there is a substantial likelihood of
                 success on the merits.

   Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005) (alterations

   incorporated). “As a preliminary injunction is an extraordinary remedy, the right to relief

   must be clear and unequivocal.” Id. The balance of the harms and public interest

   factors merge when the government is a party. See Nken v. Holder, 556 U.S. 418, 435

                                                 7
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 8 of 26




   (2009).

          The “limited purpose of a preliminary injunction is merely to preserve the relative

   positions of the parties until a trial on the merits can be held.” Schrier, 427 F.3d at 1258

   (quoting Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981)). For that reason, the

   Tenth Circuit applies a heightened standard for “[d]isfavored preliminary injunctions,”

   which do not

                  merely preserve the parties’ relative positions pending trial.
                  Instead, a disfavored injunction may exhibit any of three
                  characteristics: (1) it mandates action (rather than prohibiting
                  it), (2) it changes the status quo, or (3) it grants all the relief
                  that the moving party could expect from a trial win. To get a
                  disfavored injunction, the moving party faces a heavier
                  burden on the likelihood-of-success-on-the-merits and the
                  balance-of-harms factors: She must make a strong showing
                  that these tilt in her favor.

   Free the Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019)

   (citations and internal quotation marks omitted).

          In the Motion, Plaintiff seeks a preliminary injunction prohibiting Defendant from

   enforcing Part 2 of the Law and its Implementing Regulations. (ECF No. 7 at 1.) The

   law went into effect January 1, 2021. (Id. at 2.) Because Plaintiff seeks to change the

   status quo and will receive substantially all the relief it seeks if the Motion is granted,

   Plaintiff seeks a disfavored injunction. To succeed on its Motion, therefore, Plaintiff

   must meet the heightened standard for injunctive relief set forth by our Circuit in the

   Free the Nipple decision.

                                           III. ANALYSIS

          Plaintiff contends that Part 2 of the Law and the Implementing Regulations

   (namely, Compensation Posting and Promotion Posting Requirements) violate the First



                                                  8
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 9 of 26




   Amendment and the Dormant Commerce Clause. The Court will first analyze whether

   Plaintiff has shown a substantial likelihood of success on the merits of its claims, as

   required by Rule 65.

   A.     Dormant Commerce Clause

          1.     Legal Standards

          The Commerce Clause states: “The Congress shall have Power . . . To regulate

   Commerce with foreign Nations, and among the several States, and with the Indian

   Tribes.” U.S. Const., Art. I, § 8, cl. 3. The Supreme Court “long has recognized that

   th[e] affirmative grant of authority to Congress [to regulate interstate commerce] also

   encompasses an implicit or ‘dormant’ limitation on the authority of the States to enact

   legislation affecting interstate commerce.” Healy v. Beer Inst., Inc., 491 U.S. 324, 326

   n.1 (1989); see Dennis v. Higgins, 498 U.S. 439, 447 (1991) (“[T]he Commerce Clause

   does more than confer power on the Federal Government; it is also a substantive

   restriction on permissible state regulation of interstate commerce.” (internal quotation

   marks omitted)). The Dormant Commerce Clause operates in this latter capacity by

   denying “the States the power unjustifiably to discriminate against or burden the

   interstate flow of articles of commerce.” Or. Waste Sys., Inc. v. Dep’t of Envtl. Quality of

   State of Or., 511 U.S. 93, 98 (1994).

          The Tenth Circuit has recognized that state statutes may violate the Dormant

   Commerce Clause in three ways:

                 First, a statute that clearly discriminates against interstate
                 commerce in favor of intrastate commerce is virtually invalid
                 per se and can survive only if the discrimination is
                 demonstrably justified by a valid factor unrelated to
                 economic protectionism. Second, if the statute does not
                 discriminate against interstate commerce, it will nevertheless


                                                9
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 10 of 26




                  be invalidated under the Pike v. Bruce Church Inc., 397 U.S.
                  137, 142 (1970), balancing test if it imposes a burden on
                  interstate commerce incommensurate with the local benefits
                  secured. Third, a statute will be invalid per se if it has the
                  practical effect of extraterritorial control of commerce
                  occurring entirely outside the boundaries of the state in
                  question.

   KT& G Corp v. Att’y Gen. of State of Okla., 535 F.3d 1114, 1143 (10th Cir. 2008).

          Plaintiff argues that the Law and the Implementing Regulations unduly burden

   interstate commerce under Pike. 3 (ECF No. 7 at 18; ECF No. 36 at 14.) Under Pike, a

   state statute that does not directly regulate or discriminate against interstate commerce

   may nonetheless still be invalid if the “burden imposed on [interstate] commerce is

   clearly excessive in relation to the putative local benefits.” 397 U.S. at 142. “If a

   legitimate local purpose is found, then the question becomes one of degree. And the

   extent of the burden that will be tolerated will of course depend on the nature of the

   local interest involved, and on whether it could be promoted as well with a lesser impact

   on interstate activities.” Id.

          In considering a Pike challenge, a court must consider four factors:

                  (1) the nature of the putative local benefits advanced by the
                  [statute]; (2) the burden the [statute] imposes on interstate
                  commerce; (3) whether the burden is “clearly excessive in
                  relation to” the local benefits; and (4) whether the local
                  interests can be promoted as well with a lesser impact on

          3
              In the Motion, Plaintiff states that the Law “reaches extraterritorially by its own terms.”
   (ECF No. 7 at 18.) To the extent Plaintiff is attempting to argue, in addition to its Pike challenge,
   that the Compensation Posting and Promotion Posting Requirements fall within the third
   category of Dormant Commerce Clause claims—assertions of extraterritorial control over
   commerce occurring entirely outside the boundaries of the state—the Court finds that Plaintiff
   has waived this argument for purposes of the Motion because it has not supported this
   argument with pertinent authority. See Phillips v. Calhoun, 956 F.2d 949, 953–54 (10th Cir.
   1992) (“A litigant who fails to press a point by supporting it with pertinent authority, or by
   showing why it is sound despite a lack of supporting authority or in the face of contrary authority,
   forfeits the point.” (citation omitted)).


                                                    10
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 11 of 26




                   interstate commerce.

   Blue Circle Cement, Inc. v. Bd. of Cnty. Comm’rs of Cnty. of Rogers, 27 F.3d 1499,

   1512 (10th Cir. 1994) (citing Pike, 397 U.S. at 142). The party challenging the statute

   bears the burden of establishing a Pike violation of the Dormant Commerce Clause.

   See Dorrance v. McCarthy, 957 F.2d 761, 763 (10th Cir. 1992).

          2.       Putative Local Benefits

          The putative local benefits involved are clear: the Colorado legislature passed

   the Law to “help[ ] to close the pay gap in Colorado and ensure that employees with

   similar job duties are paid the same wage rate regardless of sex, or sex plus another

   protected status.” S.B. 19-85, Colorado Equal Pay for Equal Work Act, 2019 Colorado

   Session Laws, Ch. 247, § 2(1). The parties agree, as does the Court, that as a public

   policy matter gender equity in pay is an important societal goal. (ECF No. 7 at 1; ECF

   No. 23 at 8.)

          However, Plaintiff argues that “there is simply no evidence that the

   [Compensation Posting and Promotion Posting Requirements] will have any effect at all

   on the pay gap in Colorado.” (ECF No. 7 at 19.) It contends that “other than the

   purported ‘benefit’ of mere receipt of this information, it is unclear how this

   ‘transparency’ provides local public benefit, where there is no evidence that a lack of

   this information underlies the pay gap.” (Id.)

          Defendant counters that “a plaintiff cannot simply argue that the benefits do not

   exist or are unlikely to be realized in an attempt to unweight the benefits side of the

   scale.” (ECF No. 37 at 12.) According to Defendant, it is the putative benefits—i.e.,

   claimed, local benefits—that matter for purposes of assessing whether the Law violates



                                                11
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 12 of 26




   Pike. (Id. (citing Pharm. Care Mgmt. Ass’n v. Rowe, 429 F.3d 294, 313 (1st Cir. 2005)

   (“[U]nder Pike, it is the putative local benefits that matter. It matters not whether these

   benefits actually come into being at the end of the day.” (emphasis in original))).)

          The Court recognizes that evidence regarding the effectiveness of a statute in

   achieving its stated purpose may be relevant in balancing the putative local benefits

   against the burdens on interstate commerce. See Blue Circle Cement, 27 F.3d at 1512

   (recognizing that “[r]egulations designed for [a] salutary purpose nevertheless may

   further the purpose so marginally, and interfere with commerce so substantially, as to

   be invalid under the Commerce Clause”). However, at this initial, pre-discovery stage of

   the litigation, Plaintiff presents only attorney argument in support of the proposition that

   the Law and the Implementing Regulations will not achieve their stated goal of reducing

   the gender wage pay gap. 4 Actual evidence of same is lacking in the record, at least as

   currently developed.

          3.      Burdens on Interstate Commerce

          Plaintiff argues that any putative local benefits arising from the Law and

   Implementing Regulations are outweighed by their burdens on interstate commerce

   “because the law interferes with a fundamental part of the process of talent acquisition

   and mobility nationwide (and worldwide), i.e., the way employers conduct the interstate

   hiring of labor and postings: job postings.” (ECF No. 38 at 6.)



          4
              In its supplemental briefing, Plaintiff argues that “it is Defendant who has declined to
   present coherent evidence of [the Law’s] putative benefits, or to challenge Plaintiff’s evidence of
   its burdens.” (ECF No. 38 at 11.) This contention, however, reflects a fundamental
   misapprehension by Plaintiff of the allocation of the burden of proof on its claim. It is, of course,
   Plaintiff’s burden, not Defendant’s, to establish a violation of the Dormant Commerce Clause.
   See Dorrance, 957 F.2d at 763.


                                                    12
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 13 of 26




          At the Court’s request, Plaintiff has compiled a list of what it considers the two

   most burdensome aspects of the Compensation Posting and Promotion Posting

   Requirements. (ECF No. 35.) With regard to the Compensation Posting Requirement,

   Plaintiff contends that employers now must: (1) post prospective compensation ranges

   for jobs that “could” be performed in Colorado, including remote jobs; and (2) disclose

   information that employers consider to be confidential information and/or trade secrets.

   (Id. at 2.) Likewise, Plaintiff argues the Promotion Posting Requirement: (1) compels

   employers to notify their Colorado employees of any promotion opportunity from around

   the world regardless of whether any Colorado employees are eligible for that

   opportunity; and (2) does not exempt trade secret disclosures, confidential searches,

   corporate mergers, or reorganizations. (Id.)

          Defendant contends that Plaintiff’s enumerated burdens “are of minimal

   constitutional significance.” (ECF No. 34 at 4.) According to Defendant, “while

   [Plaintiff’s operational costs] may in some cases be suggestive of overall burdens on

   interstate commerce, the focus must remain on the interstate market, and not interstate

   firms.” (Id.) Here, Defendant contends that the Law and the Implementing Regulations’

   effects are immaterial under Pike because they “are felt primarily in Colorado or, at

   worst, are felt equally both within and without Colorado,” which demonstrates that the

   Law does not impose a burden on interstate commerce that exceeds the burden placed

   on intrastate commerce. (Id. at 11.) Finally, Defendant argues that even if Plaintiff’s

   operational costs are cognizable as harms under Pike, “the actual allegations here are

   of little constitutional significance because they are alleged only in the broadest and

   most general of terms” and “are insufficient to shoulder Plaintiff’s substantial burden



                                                13
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 14 of 26




   under Pike balancing.” (Id. at 13.)

          As Defendant points out, the Dormant Commerce Clause “protects the interstate

   market, not particular intrastate firms, from prohibitive or burdensome regulations.”

   Exxon Corp. v. Governor of Md., 437 U.S. 117, 127–28 (1978). Nonetheless, the Court

   does not discount the possibility that some of the harms suffered by Plaintiff’s members

   “may be suggestive” of Pike’s overall “benefit-to-burden calculation,” which “is based on

   the overall benefits and burdens that the statutory provision may create, not on the

   benefits and burdens with respect to a particular company or transaction.” Quik

   Payday, Inc. v. Stork, 549 F.3d 1302, 1309 (10th Cir. 2008).

          At this stage of the litigation, however, the Court finds that Plaintiff has failed to

   put forward the necessary evidence regarding the relative magnitude of the local

   benefits, as compared to the burdens on interstate commerce, engendered by the Law

   and the Implementing Regulations. Without such evidence, the record now before the

   Court is insufficient to establish a substantial likelihood of success on the merits of

   Plaintiff’s Dormant Commerce Clause claim. As the Tenth Circuit recognized in

   Kleinsmith v. Shurtleff,

                 [a]ny balancing approach, of which Pike is an example,
                 requires evidence. It is impossible to tell whether a burden
                 on interstate commerce is clearly excessive in relation to the
                 putative local benefits without understanding the magnitude
                 of both burdens and benefits. Exact figures are not essential
                 (no more than estimates may be possible) and the evidence
                 need not be in the record if it is subject to judicial notice, but
                 it takes more than lawyers’ talk to condemn a statute
                 under Pike.

   571 F.3d 1033, 1043–44 (10th Cir. 2009) (quoting Baude v. Heath, 538 F.3d 608, 6012

   (7th Cir. 2008)).



                                                 14
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 15 of 26




          A brief summary of the record now before the Court will serve to illustrate the

   point it is making here in regards to the inadequacy of Plaintiff’s evidence to the task it

   faces in order to prevail on its Motion. In addition to providing evidence of the Law’s

   statutory text and interpretative guidance, Plaintiff has submitted three declarations as

   its evidence in support of the Motion.

          Two declarations submitted by Mary Mathews identify numerous job postings in

   which employers have specified that Colorado applicants are ineligible for positions.

   (See ECF Nos. 7-4–7-10, 26-2–26-6.) Plaintiff contends that these postings

   demonstrate a burden on the interstate labor market based on the fact that “Colorado

   workers have lost access to job opportunities.” (ECF No. 7 at 18; ECF No. 35 at 5

   (“[P]erhaps the best evidence of the burden on the interstate labor market from the

   inclusion of remote jobs within the Compensation Posting Requirement is the fact that

   many employees have chosen to remove remote opportunities from Colorado residents

   rather than add salary information to those postings.”).)

          However, although these postings may show that the Law burdens the intrastate

   commerce market, they do not demonstrate harms to the interstate commerce market

   writ large. Cf. Exxon, 437 U.S. at 127 (“Some refiners may choose to withdraw entirely

   from the Maryland market, but there is no reason to assume that their share of the

   entire supply will not be promptly replaced by other interstate refiners . . . but interstate

   commerce is not subjected to an impermissible burden simply because an otherwise

   valid regulation causes some businesses to shift from one interstate supplier to

   another.”); V-1 Oil Co. v. Utah State Dep’t of Pub. Safety, 131 F.3d 1415, 1425 (10th

   Cir. 1997) (recognizing that “the ‘incidental burdens’ of the Pike inquiry ‘are the burdens



                                                 15
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 16 of 26




   on interstate commerce that exceed the burdens on intrastate commerce.’” (quoting

   N.Y. State Trawlers Ass’n v. Jorling, 16 F.3d 1303, 1308 (2d Cir. 1994))).

          The third declaration, submitted by Rebecca Bayne, describes how the Law and

   Implementing Regulations burden Plaintiff’s members in extraordinarily broad terms.

   (See, e.g., ECF No. 7-11 ¶ 12 (“It would be administratively burdensome and nearly

   impossible for employers to try to narrow or explain [compensation] nuances in

   hundreds or thousands of job postings.”); ¶ 13 (“Determining a general pay range for a

   position before locating a specific candidate will therefore require significant work by

   most employers . . . .”); ¶ 16 (“Collectively, [Plaintiff’s] members stand to lose millions of

   dollars in search fees if [confidential] searches are effectively eliminated by this law.”);

   ¶ 17 (“Based on my knowledge of how large employers’ talent management and

   [human resource] systems operate, employers would need to hire people, or teams of

   people to review any proposed job changes and provide notice to Colorado employees

   before a normal career progression move could occur.”); ¶ 18 (“It would be time

   consuming and impractical to provide notice of [corporate reorganization or merger

   moves] to every employee in Colorado for whom each role could be a promotion . . . .”).)

          While the Court will not require precise figures or statistics to determine whether

   and to what extent the Law and Implementing Regulations impose a burden on

   interstate commerce, the notable lack of specificity in Plaintiff’s evidence makes it

   difficult for the Court to conclude that the operational costs of Plaintiff’s members are

   indeed suggestive of the burdens on the interstate market writ large.

          For example, notwithstanding Plaintiff’s assertion that the “single most

   burdensome aspect” of the Law is the overbreadth of the Promotion Posting



                                                 16
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 17 of 26




   Requirement and its lack of exceptions for “in seat” promotions, the Court has received

   little more than attorney argument regarding this burden. Plaintiff has not provided

   evidence from which the Court can draw specific conclusions regarding: how employers

   will be forced to change their human resources practices to comply with the Promotion

   Posting Requirement and the cost of such changes; how long worldwide promotions will

   be delayed so that Colorado residents can be notified of potential promotion

   opportunities; and, mostly importantly, how these administrative burdens will result in

   harms to the interstate labor market (e.g., creating fewer overall jobs or fewer overall job

   seekers). (ECF No. 35 at 8–9.)

          Without such specific evidence regarding the Law’s burdens on interstate

   commerce, the Court cannot conclude that the burdens on interstate commerce are

   clearly excessive in relation to the putative local benefits. 5 On this record, therefore,

   Plaintiff has failed to establish that the burdens on interstate commerce clearly exceed

   the putative local benefits, benefits which are largely not contested by the parties. As a

   result, the Court finds that Plaintiff has failed to establish a substantial likelihood of

   success on its Dormant Commerce Claim. The Court need not, therefore, analyze

   whether the local interests can be promoted as well with a lesser impact on interstate

   commerce.


          5
             Likewise, to the extent that Plaintiff argues that the Law and Implementing Regulations
   “conflict with the statutory schemes of Illinois and Massachusetts” (ECF No. 7 at 20), its
   argument is unavailing. The Massachusetts and Illinois statutes: (1) prohibit employers from
   discharging or retaliating against employees because the employees disclosed their current
   salaries; and (2) allow employers to prohibit employees from disclosing another employee’s
   compensation information without that employee’s prior written consent. See 820 Ill. Comp.
   Stat. 112/10(b); Mass. Gen. Laws ch. 149, § 105A(c)(3). Critically, however, these statutes do
   not say anything about prohibiting employers from disclosing anticipated compensation for
   prospective employees.


                                                  17
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 18 of 26




   B.     First Amendment Challenge

          1.     Legal Standards

          The First Amendment declares in part that “Congress shall make no law . . .

   abridging the freedom of speech.” U.S. Const. amend. I. The First Amendment applies

   to state and local governments through the Fourteenth Amendment. Manhattan Cmty.

   Access Corp. v. Halleck, 139 S. Ct. 1921, 1928 (2019). The First Amendment’s

   safeguard against state action “includes both the right to speak freely and the right to

   refrain from speaking at all.” Wooley v. Maynard, 430 U.S. 705, 714 (1977).

          Commercial speech is that which “does no more than propose a commercial

   transaction.” Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council, Inc., 425

   U.S. 748, 776 (1976) (Stewart, J., concurring). It is well-established that commercial

   speech “occurs in an area traditionally subject to government regulation” and therefore

   occupies a “subordinate position in the scale of First Amendment values.” United

   States v. Wenger, 427 F.3d 840, 846 (10th Cir. 2005) (quotation marks and citations

   omitted). “[T]he State’s power to regulate commercial transactions justifies its

   concomitant power to regulate commercial speech that is linked inextricably to those

   transactions.” Id. (citation omitted).

          Because the Law and the Implementing Regulations compel commercial speech,

   the parties agree that Zauderer v. Office of Disciplinary Counsel of the Supreme Court

   of Ohio, 471 U.S. 626 (1985), controls. (ECF No. 36 at 41, 48.) Under Zauderer,

   disclosure requirements for commercial speech are constitutional so long as they are

   “reasonably related” to the State’s substantial government interest and are not so

   “unjustified or unduly burdensome” that they “chill [ ] protected commercial speech.”



                                               18
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 19 of 26




   471 U.S. at 651.

          “[T]he burdens at the preliminary injunction stage track the burdens at trial.”

   Gonzalez v. O Centro Espirita Beneficente Uniao de Vegetal, 546 U.S. 418, 429 (2006).

   It is well-established that the party seeking to uphold a restriction on commercial speech

   carries the burden of justifying it. See Ibanez v. Fla. Dep’t of Bus. & Prof. Reg., Bd. of

   Accountancy, 512 U.S. 136, 142–43 (1994). Thus, if Defendant fails “to make a

   sufficient showing” that the speech is reasonably related to a substantial government

   interest and does not impose an undue burden at this preliminary injunction stage,

   Plaintiff “will have shown a substantial likelihood that they will prevail on the merits of

   their claim.” Harmon v. City of Norman, Okla., 981 F.3d 1141, 1147 (10th Cir. 2020).

          2.     Reasonable Relationship To A Substantial Government Interest

          Plaintiff does not dispute that the goal of eliminating the gender wage pay gap is

   a “substantial” government interest. (ECF No. 7 at 16 n.3.) Plaintiff contends, however,

   that the Law and the Implementing Regulations are not reasonably related to Colorado’s

   stated goals because “there is no evidence that the disclosures compelled [by the Law

   and the Implementing Regulations] will have any effect on the wage pay gap in

   Colorado.” (Id. at 16.) Plaintiff further argues that the Compensation and Promotion

   Posting Requirements may “mislead as much as [they] will inform workers,” as they

   could erroneously cause applicants to believe that a position is open or pays a higher

   amount than is offered for that applicant’s geographic location. (Id. at 17–18.)

          In response, Defendant argues that the Colorado Senate Judiciary heard hours

   of testimony on S.B. 19-085, which included, inter alia, testimony about women

   receiving lower compensation than their male counterparts because the women did not



                                                 19
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 20 of 26




   know how much they should have been making. (ECF No. 23 at 9.) Specifically,

   Defendant argues that the Compensation Posting Requirement helps curtail

   discrimination by: (1) making employers determine a salary range based on objective

   reasons; (2) allowing all job candidates to have equal access to salary range

   information for a position, thus putting them on equal footing in negotiations; (3) holding

   employers accountable to the salary ranges they commit to when they post positions;

   and (4) providing evidence to either support or refute a claim of discrimination in

   compensation. (Id.) Defendant likewise contends that the Promotion Posting

   Requirement helps prevent an “old boys’ problem” whereby “women are excluded from

   opportunities without even realizing they existed in the first place.” (Id.)

          The Court finds that the Law and the Implementing Regulations bear a

   reasonable relationship to a substantial government interest. As Plaintiff concedes, the

   goal of reducing the gender wage pay gap is undoubtedly a substantial government

   interest. See Greater Philadelphia Chamber of Commerce v. City of Philadelphia, 949

   F.3d 116, 142 (3d Cir. 2020) (determining that remedying wage discrimination and

   promoting wage equity is a substantial government interest).

          To be sure, Defendant has not produced substantial empirical proof showing that

   the Law and the Implementing Regulations will have a demonstrable effect on the

   gender wage pay gap. (ECF No. 35 at 19–20 (arguing that “no evidence was ever

   presented to the legislators that could lead them to conclude that either the

   Compensation Posting Requirement or the Promotion Posting Requirement would help

   narrow the gender-wage pay gap.”).) However, such legislative certainty is not required

   to justify restrictions on speech. See Fla. Bar v. Went For It, Inc., 515 U.S. 618, 628–29



                                                20
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 21 of 26




   (1995) (recognizing that courts have “permitted litigants to justify speech restrictions by

   reference to studies and anecdotes pertaining to different locales altogether,” as well as

   “history, consensus, and ‘simple common sense’”); City of Philadelphia, 949 F.3d at

   1122 (recognizing that an enacting authority need not “achieve legislative certainty or

   produce empirical proof that the adopted legislation will achieve the stated interest”);

   Am. Meat Inst. v. U.S. Dep’t of Agric., 760 F.3d 18, 26 (D.C. Cir. 2014) (en banc)

   (recognizing Zauderer’s “reasonably related” analysis need not involve “evidentiary

   parsing” where “the government uses a disclosure mandate to achieve a goal of

   informing consumers about a particular product trait”).

          Before passing the Law, the Colorado legislature heard testimony regarding

   statistics about the gender wage pay gap, personal testimonials from women who were

   making less than peers because they did not know what their peers were being paid,

   and testimony from the Women’s Lobby of Colorado suggesting that women are not

   being promoted because they are not submitting their names for consideration. (ECF

   No. 35 at 20–23.) Such testimony provides a basis for the Court to conclude that the

   Compensation Posting and Promotion Posting Requirements may help eliminate or at

   least reduce the gender wage pay gap in Colorado. It is also commonsensical to

   conclude that women may be able to better advocate for promotion opportunities and

   better pay if they are apprised of job openings and given an expected compensation

   range for each position.

          The Court therefore finds that the Compensation Posting and Promotion Posting

   Requirements bear a rational relationship to the goal of reducing the wage pay gap

   because the Law will help apprise women of promotion opportunities and give all



                                               21
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 22 of 26




   candidates equal footing when negotiating compensation.

          3.     Undue Burden

          Plaintiff next argues that the Law and the Implementing Regulations create an

   undue burden on employers by “requiring employers like Plaintiff’s members and their

   clients to make fundamental changes to their recruiting systems in order to disclose

   detailed and sensitive information that is often not readily available to them.” (ECF No.

   7 at 15.) Plaintiff further argues that the Law and the Implementing Regulations

   effectively rule out employers’ individualized messages. (Id. at 15–16.)

          Defendant counters that the Law and the Implementing Regulations do not chill

   protected commercial speech because the requirements on speech are not particularly

   lengthy or onerous and “do not rule out speech or nullify any message employers might

   wish to contribute.” (ECF No. 23 at 11–12.) The Court agrees.

          In Zauderer, the Supreme Court upheld a requirement that attorney

   advertisements include a warning that clients may be liable for litigation costs if their

   lawsuits are unsuccessful. 471 U.S. at 650. Recognizing that “the extension of First

   Amendment protection to commercial speech is justified principally by the value to

   consumers of the information such speech provides,” the Supreme Court reasoned that

   the “appellant’s constitutionally protected interest in not providing any particular factual

   information in his advertising is minimal” and that “an advertiser’s rights are adequately

   protected as long as disclosure requirements are reasonably related to the State’s

   interest in preventing deception of consumers.” Id. at 651.

          Here, as in Zauderer, the Compensating Posting and Promotion Posting




                                                22
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 23 of 26




   Requirements require disclosure of factual information. Id. at 650–51. 6 Although the

   Law and the Implementing Regulations may require disclosure of “more information

   than [employers] might otherwise be inclined to present,” they do not impose an

   “outright prohibition[ ] on speech.” Id.

          Plaintiff relies on several cases in which courts have found that government-

   scripted disclaimers violate the First Amendment. However, these cases are

   distinguishable because they involved lengthy disclaimers that distracted from the

   speakers’ messages that could have accomplished the same goal with less of a burden

   on protected speech. See, e.g., Ibanez, 512 U.S. at 146–47 (“The detail required in the

   disclaimer described by the Board effectively rules out” the individual’s message); Am.

   Beverage Ass’n v. City & Cnty. of San Francisco, 916 F.3d 749, 757 (9th Cir. 2019)

   (finding ordinance requiring health warnings on advertising for sugar-sweetened

   beverages that covered 20% of the advertisement was unduly burdensome where

   findings suggested that goals could be accomplished with a smaller warning); Pub.

   Citizen Inc. v. La. Att’y Disciplinary Bd., 632 F.3d 212, 228–29 (5th Cir. 2011)

   (disclosure requirements for attorney advertisements were overly burdensome because

   they “effectively rule[d] out the ability of Louisiana lawyers to employ short

   advertisements of any kind”). 7


          6
            Although Plaintiff argues that the required disclosures may mislead job candidates by
   giving them a false impression regarding the pay for particular geographic markets or regarding
   whether positions are open to given applicants, employers have the ability to minimize possible
   confusion by providing additional information about the compensation rates for particular
   geographic ranges and explaining which candidates are eligible for specific positions.
          7
             Likewise, Plaintiff’s citation to Riley v. National Federation of the Blind of North
   Carolina, Inc., 487 U.S. 781 (1988) is unavailing because Riley applies strict scrutiny, not
   rational basis scrutiny.


                                                    23
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 24 of 26




          At this stage, the Court cannot conclude that there is a similar concern that the

   Compensation Posting and Promotion Posting Requirements will drown out employers’

   individual messages in job postings; after all, these requirements can be satisfied in

   short statements and by disclosing promotion opportunities available to some

   employees to current Colorado employees. See Wenger, 427 F.3d at 851 (concluding

   that requirement that publicists disclose the amount of consideration they are receiving

   “impose[s] little burden on speech” as it “takes only a slight effort to tell one’s listeners

   or readers” that they have been paid for the publication or broadcast); Spirit Airlines,

   Inc. v. Dep’t of Transp., 687 F.3d 403, 414 (D.C. Cir. 2012) (sustaining Department of

   Transportation rule requiring airlines to prominently display final prices on their website

   because “the rule is aimed at providing accurate information, not restricting it” and

   “imposes no burden on speech other than requiring airlines to disclose the total price

   consumers will have to pay”).

          Moreover, while Plaintiff has presented some evidence that some employers are

   restricting Colorado residents from job opportunities so that they do not have to comply

   with the Compensation Posting Requirement (see ECF Nos. 7-4–7-10), the Court

   cannot include at this juncture that the Law and Implementing Regulations constitute an

   undue burden by chilling speech. After all, employers are still able to recruit candidates

   with compensation rates for positions of the employers’ choosing. The Compensation

   Posting and Promotion Posting Requirements merely require that the employees be

   apprised of promotion opportunities and the expected compensation for a given

   position, which places candidates on equal footing and reasonably advances the




                                                 24
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 25 of 26




   government’s interest in closing the gender wage pay gap. 8

          Thus, because Defendant has made a sufficient showing at this stage of the

   litigation that the Compensation Posting and Promotion Posting Requirements are

   reasonably related to a substantial government interest and do not impose an undue

   burden, Plaintiff has failed to show a substantial likelihood of success that it will prevail

   on the merits of its First Amendment claim.

                                                  ****

          Because Plaintiff has not demonstrated a substantial likelihood of success on the

   merits of either its Dormant Commerce Clause or First Amendment claims, the Court

   need not analyze whether Plaintiff has satisfied the remaining requirements for a

   preliminary injunction.

                                          IV. CONCLUSION

          For the reasons stated above, the Court ORDERS that Plaintiff’s Motion for

   Preliminary Injunction (ECF No. 7) is DENIED.




          8
             Plaintiff also contends that compensation information may constitute trade secrets.
   (ECF No. 7 at 7–8; ECF No. 35 at 7.) However, as Defendant points out, the question about
   whether the compensation information covered by the Compensation Posting Requirement is a
   trade secret is a complex question that the Court cannot determine on the present record. (ECF
   No. 37 at 5–6.) The Court further notes that Plaintiff’s concerns regarding the disclosure of
   trade secrets may be more properly cognizable as a Fifth Amendment Taking Clause claim, a
   claim Plaintiff has to date elected not to pursue. See, e.g., Nat’l Elec. Mfrs. Ass’n v. Sorrell, 272
   F.3d 104, 114 (2d Cir. 2001) (“To the extent commercial speakers have a legally cognizable
   interest in withholding accurate, factual information, that interest is typically accommodated by
   the common law of property and its constitutional guarantors.”).


                                                    25
Case 1:20-cv-03819-WJM-STV Document 39 Filed 05/27/21 USDC Colorado Page 26 of 26




         Dated this 27th day of May, 2021.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                             26
